Citation Nr: 0515907	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-20 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
injury of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1967 to October 
1975.

This appeal is from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) serving as agency of original 
jurisdiction (AOJ) in this case.


FINDINGS OF FACT

1.  The veteran has a severely unstable left knee with 
multiple ligament laxity that necessitates constant use of a 
brace and periodic assistance of a cane or crutches.

2.  The veteran has traumatic arthritis of the left knee 
shown by x ray and manifested by pain and painful motion with 
full extension and flexion limited to not less than 95 
degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for 
postoperative injury of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The schedular criteria for rating greater than 10 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71 Table II, 4.71a, Diagnostic Code 5010-
5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Regarding both disabilities at issue, The veteran has 
continued to work despite the interference of his left knee, 
and he has not had frequent hospitalization.  The prospect of 
knee surgery does not alone amount to marked interference 
with employment or frequent hospitalization.  The evidence 
does not warrant submission of this case for extraschedular 
consideration of either disability at issue.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

I.  Postoperative Injury of the Left Knee


The veteran is service connected for the postoperative 
residuals of two left knee injuries with surgical repair 
following each injury.  He is rated for "other impairment of 
the knee, recurrent subluxation or lateral instability," 
which can be rated 10 percent, 20 percent, or 30 percent 
disabling depending on whether the condition of the knee is 
mild, moderate, or severe, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  All following 
references are to the left knee unless indicated otherwise.

On VA examination in October 1999, the veteran, a carpenter, 
reported constant pain, worse when he worked.  He complained 
that he could not wear a brace when he worked.  He complained 
of pain at night, swelling, and giving way of the knee, but 
he denied locking.  Examination revealed he did not open up 
to varus or valgus stresses.  He had 2+ Lachman's with a good 
end point, grade 2 anterior drawer sign and grade 2 
instability of the posterior lateral horn.  He could not do a 
good pivot shift secondary to guarding.  The diagnosis 
regarding the stability of the knee was unstable left knee 
with ligament laxity.

The salient features of the several reports of outpatient 
treatment records from April 1999 to September 2004 is that 
they repeatedly show an unstable knee in need of multimodal 
therapies and supportive devices.  The veteran has had 
trouble getting a well-fitting brace, apparently because of 
the shape of his left leg.  In May 2000 he was found on 
outpatient examination to have 1+ opening to valgus stress at 
30 degrees.  In November 2000 he had anterior laxity without 
medial laxity with an impression of antero-medial 
instability.  He was advised to use a cane when not working 
and he was issued a Neoprene brace with metal hinges to 
control anterior cruciate ligament laxity.  In November 2001 
he complained of being unable to wear a brace when working.  
The treating clinician told him to stay in his brace.  He was 
found to have anteromedial instability in May 2002.

He has had a series of cortisone injections into the knee 
since November 2002.  In February 2003, the orthopedic clinic 
found he needed a better fitting brace, and that he had some 
instability.

The April 2004 VA compensation examination noted the 
veteran's complaints of functional instability with buckling 
of the left knee with valgus stress.  The veteran reported 
that he was severely limited in the work he could do as a 
carpenter because of pain and instability of the knee.  The 
veteran again had +2 Lachman's, +2 anterior drawer sign, 
negative posterior drawer sign, +mild tenderness to palpation 
of the medial joint line, but no lateral joint line 
tenderness.  There was mild atrophy of the left quadriceps 
compared with the right.  The assessment was functional 
instability.

In September 2004 the veteran consented to and was put on the 
waiting list for knee replacement surgery.

The rating criteria for other impairment of the knee are 
without much guiding detail.  The veteran's instability is 
severe enough to require him to wear a brace constantly.  
Unfortunately, the shape of his leg is such that he cannot 
wear the brace he needs much of the time.  The records from 
October 1999 to September 2004 reveal that his disability has 
increased from not wearing a brace, to being told to wear a 
brace constantly, to needing a cane outside of work hours to 
occasionally using crutches.  The degree of impairment from 
the point of view of working, 38 C.F.R. § 4.2 (2004), and 
decreased function of the knee under the ordinary conditions 
of daily life, 38 C.F.R. § 4.10 (2004), is consistent with 
severe instability of the left knee warranting a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

II.  Traumatic Arthritis of the Left Knee

Prior to the claim from which this appeal arose, the veteran 
had been compensated under Diagnostic Code 5257 for "other 
impairment of the knee, recurrent subluxation or lateral 
instability."  38 C.F.R. § 4.71a.  According to a binding 
precedential opinion of VA General Counsel,

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating.  A 
separate rating for arthritis could also 
be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. 

VAOPGCPREC 9-98.

The veteran has a 10 percent disability rating for traumatic 
arthritis of the left knee, 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Traumatic arthritis is rated according to 
the criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Degenerative arthritis can be 
rated according to several sets of criteria.  Specifically, 
if shown by x-ray, based on limitation of motion of the 
affected joint, if the motion is limited to the extent 
defined by regulation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  It can be compensably rated if 
shown by x-ray and there is limitation of motion, but less 
than enough to get a compensable rating for the limitation 
alone.  Diagnostic Code 5003 (2004).  Arthritis can also be 
compensably rated if shown by x-ray and the joint has painful 
motion.  See VAOPGCPREC 9-98 note 1 (citing 38 C.F.R. § 4.59 
and, generally, Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).

The AOJ awarded the veteran a separate 10 percent rating for 
arthritis of the left knee based on limitation of motion and 
on pain.  VA compensation examinations of October 1999, April 
2004, and all intervening outpatient records of the range of 
motion of his left knee documented extension to 0 degrees and 
flexion varying between 95 and 130 degrees, i.e., the veteran 
can flex his knee on different occasions from full extension 
through the range to 95 degrees varying to the range from 
full extension to 130 degrees.  Consequently, his separate 
disability cannot be for limitation of motion because he does 
not meet the 0 percent minimums of DC 5260 or 5261, but it 
can be for arthritis shown by x-ray with pain.  38 C.F.R. 
§ 4.59; VAOPGCPREC 9-98.

The veteran is regularly shown to have pain in his knee.  It 
is not clear from the reports if the pain is symptomatic of 
the arthritis or of the other knee pathologies.  Pain is not 
a factor in rating disability under Diagnostic Code 5257, 
consequently, attribution of at least some of the pain to the 
veteran's arthritis permits a more generous rating of the 
disability than would be possible without doing so.  The 
crepitance found on October 1999 and April 2004 examination 
is sufficient evidence that some of the veteran's pain is 
probably due to arthritis.  See 38 C.F.R. § 4.59.  Moreover, 
the April 2004 examiner reported that the veteran had pain 
and limitation of motion.  The examiner opined that it is 
possible that the veteran suffered further reduction in range 
of motion due to pain with use of the joint, but that 
estimation of how much was medical infeasible.

Although the examiner referenced his comments to the ruling 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran does 
not report seasonal flair-ups of the sort considered in 
DeLuca, consequently, the rule in DeLuca, 8 Vet.App. 202, 
requiring a physician's estimate of additional disabilty due 
to pain and related factors during flair-ups is not 
applicable here.  Rather the more general rule that VA must 
consider all potentially applicable regulations in rating 
disabilities applies.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The veteran's arthritis is compensable 
essentially entirely because of pain, because the limitation 
of motion is too great to permit the separate rating 
according to VA General Counsel.  In the April 2004 
examination, which found flexion of the knee to 116 degrees, 
the examiner opined there might be some reduction in range of 
motion due to pain with prolonged use, but he could not 
quantify it.  In light of the multiple examinations of 
record, which never show limitation of motion less than 95 
degrees, the preponderance of the evidence is against finding 
functional limitation from pain that warrants more than a 10 
percent rating in the absence of some objective indication of 
the amount of additional functional impairment resulting from 
repetitive, painful motion.  Additionally, the veteran's 
reports to outpatient clinicians leave the distinct 
impression that his increasing impairment during the workday 
is related to decreased stability with fatigue, which is 
compensated under Diagnostic Code 5257.

The preponderance of the evidence is against increase the 
rating for arthritis of the left knee.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2004).

III.  Duty to Notify and to Assist

The instant appeal arises from a claim that predated 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), which 
now sets forth the veteran's rights and VA's and the 
veteran's respective obligations in executing VA's duty to 
assist veteran's in prosecuting claims with VA.  The 
adjudication from which the veteran appeals responded to an 
informal claim for increase generated by a routine VA 
compensation examination to evaluate the veteran's 
disability.  See 38 C.F.R. § 3.157 (2004).  The AOJ did not 
solicit additional information or evidence from the veteran 
until October 2002, when a letter from the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim, of his and VA's respective burdens to produce 
information and evidence, and that he could submit evidence 
independently.  The Board of Veterans' Appeals remanded the 
case in October 2003, further setting forth the scope of the 
claim and identifying the evidence necessary to substantiate 
it.  Another VA letter of April 2004 reiterated the several 
elements of notice mandated by the VCAA.  Although post-
dating the claim, the veteran was not prejudiced by the 
timing of the notice, as demonstrated by the submission of 
evidence subsequent to the Board's remand, and by the 
veteran's post-remand brief of March 2005, which argued the 
factual and legal details of the claims.  VA has discharged 
its notice obligations under the VCAA without prejudice 
arising from any delay.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The AOJ has obtained all evidence of which it had notice.  VA 
has examined the veteran and obtained a medical opinion in 
the April 2004 examination report.  There was no failure to 
obtain evidence of which to notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain evidence 
to substantiate his claim.  38 C.F.R. § 3.159(c), (e) (2004).




ORDER

A schedular rating of 30 percent for postoperative injury of 
the left knee is granted, subject to the controlling 
regulations governing the payment of monetary benefits.

A schedular rating greater than 10 percent for traumatic 
arthritis of the left knee is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


